STRAUP, 0. J.
This is an action of forcible entry and detainer. The judgment was rendered and entered in the district court on the 29th day of January, 1909. It is not made to appear that a motion for a new trial was made. An appeal to this court was talcen from the judgment on the 20th day of July, 1909. A motion was made to dismiss the appeal on the ground that it was not taken in time. On authority of the case of Hunsaker v. Parris (just decided) 109 Pac. 1, 37 Utah, 226, the motion is granted.
The appeal is, accordingly, dismissed, with costs to respondent.
It is so ordered.
FRIOK and McCARTY, JJ., concur.